WOODBURY, Circuit Justice.
One of the exceptions in this case is, that the last answer by the bank does not state, whether the original notes of $400 and $850 were for loans made for the benefit of Bingham. It states, that the present officers have no *709knowledge on this point, but does not add what is their information or their belief concerning it. The first answer by the bank stated, that both Bingham and the plaintiff appeared as principals on the books, but professed ignorance for whose benefit the loan was made. And though the court then decided that the answer should be fuller in this matter, it still omits to set out what is the information or belief of the present officers on that point. But both of these should be given when required. Woods v. Morrell, 1 Johns. Ch. 103. And much more should they have been given in this instance, after a special direction to make the answers in this respect fuller. On this point the new or amended answers of Briggs and Stevens are nearly in the same condition; not stating their information and belief as to the matters urged in the interrogatories; but only their knowledge, as set out in the original answer. It is the duty of a respondent, when requested, to state not only his own knowledge on the matter, but what he has been informed by others, and the belief, which all of his knowledge and information have produced. The officers of the bank, if they are not the same persons who were in office at the time of a transaction inquired about, ought to go not only to the records, books, and files, for information, but to the former officers, if living, and ascertain, as near as may be, the truth of the matters about which they are interrogated. These answers are also defective, for not denying all, which is not admitted on these points, so that a proper issue can be presented and tried. The last exceptions are, therefore, in these respects, sustained; and I feel constrained to add, that should another set of answers come in, either evasive or failing again to comply with the order of the court, some different mode must be taken than merely awarding cost, to insure what is proper. Let all the costs of this term be paid by the respondents for leave ' to amend the present answers and file fuller ones, and let these be filed in thirty daj-s. Exceptions allowed.